UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.)* Viosolar Inc. (Name of Issuer) Class A Common Stock, no par value (Title of Class of Securities) 92762L 20 7 (CUSIP Number) Michael Soursos Kolokotroni 2A, 17563 Paleo Faliro Athens, Greece (708) 357-4891 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July4, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.[] The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No. N/A 1. Names of Reporting Persons/ I.R.S. Identification Nos. of Above Persons (entities only): Michael Soursos 2. Check the Appropriate Box if a Member ofGroup: (a) (b) X 3. SEC Use only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2 (d) or (e) 6. Citizenship or Place of Organization Greek Number of shares beneficially owned by each reporting person with 7. Sole Voting Power 5,376,019shares of Class A common stock 8. Shared Voting Power N/A 9. Sole Dispositive Power 5,376,019 shares of Class A common stock Shares Dispositive Power N/A Aggregate Amount Beneficially Owned by Each Reporting Person 5,376,019 shares of Class A common stock Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) 16.9% Type of Reporting Person (See Instructions) IN 2 Item 1. Security and Issuer The class of equity securities to which this Schedule 13D relates is the Class A Common Stock, no par value, of Viosolar Inc. (the “Issuer”).Its principal executive offices are located at Kolokotroni 2A, 17563, Paleo Faliro, Athens, Greece. Item 2. Identity and Background (a) Name: This statement is filed by Michael Soursos (the “Reporting Person”). (b)Residence or Business Address: The business address of the Reporting Person is Kolokotroni 2A, 17563, Paleo Faliro, Athens, Greece. (c)Present Principal Occupation and Employment: The Reporting Person is a self-employed business man.The Reporting Person was until his resignation on July 26, 2013,the Secretary and a Director of the Issuer. (d)Criminal Proceedings: During the last five (5) years, the Reporting Person has not been convicted in any criminal proceeding. (e) Civil Proceedings: During the last five (5) years, the Reporting Person has not been a party to any civil proceeding of a judicial or administrative body of competent jurisdiction and, as a result of such proceeding, was or is subject to any judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Citizenship: The Reporting Person is a Greek citizen. Item 3. Source and Amount of Funds or Other Consideration The shares were issued to the Reporting Person in settlement of outstanding debt owed by the Issuer to the Reporting Person in the amount of $107,384.87, of which $2,384.87was in settlement of accounts payable due to the Reporting Person by the Issuer and $105,000.00 was in settlement of services provided by the Reporting Person to the Issuer.A total of 5,369,244 Class A common shares were issued to the Reporting Person pursuant to the debt settlement (the “Debt Settlement Shares”). Item 4. Purpose of Transaction The Reporting Person is filing this Schedule 13D to report t as described in this acquisition of the Debt Settlement Shares.At the time of the acquisition of the Debt Settlement Shares the Reporting Person held a total of 6,775 Class A common shares of the Issuer.The Reporting Person acquired the shares based on his belief that Viosolar Inc. was an attractive investment opportunity.Depending upon overall market conditions, other investment opportunities available to the Reporting Person, and the availability of shares at prices that would make the purchase of additional shares desirable, the Reporting Person may endeavor to increase his position in the Issuer through the purchase of shares on the open market or in private transactions. Except as otherwise disclosed herein, the Reporting Person has no current plans or proposals that relate to: (a) The acquisition of additional shares of the Issuer or the disposition of shares of the Issuer; (b) A merger, reorganization or liquidation involving the Issuer or any of its subsidiaries; (c) A sale or transfer of a material amount of assets of the Issuer or any of its subsidiaries; (d) Any change in the present board of directors or management of the Issuer, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board; 3 (e) Any material change in the present capitalization or dividend policy of the Issuer; (f) Any other material change in the Issuer’s business or corporate structure; (g) Any change to the Issuer’s charter, bylaws or instruments corresponding thereto or other actions which may impede the acquisition of control of the Issuer by any person; (h) To cause a class of securities of the Issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; (i) To cause a class of equity securities of the Issuer to become eligible for termination of registration pursuant to Section 12(g)(4) of the Act; or (j) Any other actions similar to those above. Item 5.Interest in Securities of the Issuer (a)Beneficial Ownership As of the date of this filing, the Reporting Person holds a total of 5,376,019 shares of Class A common stock of the Issuer directly in his name which represents 16.9% of a total of 31,803,689 issued and outstanding Class A common shares as of the date of this Schedule 13D. (b)Voting Power The Reporting Person has the sole voting power and sole dispositive power over the securities referred to above in paragraph (a) of this Item 5. (c)Transactions within the Past 60 Days During the 60 sixty day period preceding the date of the filing of this Schedule 13D, other than as disclosed herein, the Reporting Person has not purchased any shares of the Issuer. (d)Certain Rights of Other Persons The Reporting Person has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of the shares held by him.The Reporting Person has the right to receive the dividends.No one other than the Reporting Person has the right to receive or the power to direct the receipt of the dividends from, or the proceeds from the sale of the shares held by the Reporting Person and referred to above in paragraph (a) of this Item 5. (e)Beneficial Ownership Percentage Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer There are no agreements with any other person with respect to the transfer of voting of any securities, finder’s fees, joint ventures, option agreements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies. Item 7. Material to Be Filed as Exhibits Not applicable. 4 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:August1, 2013 By: /s/Michael Soursos Name: Michael Soursos 5
